Citation Nr: 0603159	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-37 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (the RO).



Procedural history

The veteran served on active duty from August 1942 to October 
1945.  He died in February 2004.  The appellant is his 
surviving spouse.

In March 2004, the RO advised the appellant that her 
application for death pension benefits was denied due to 
excess annual income.  The appellant indicated disagreement 
with that decision and, after being issued a statement of the 
case, she perfected her claim by submitting a substantive 
appeal (VA Form 9) in October 2004.


FINDINGS OF FACT

1.  Effective from December 1, 2003, through November 30, 
2004, the maximum annual pension rate for a surviving spouse 
was $6,634.

2.  The appellant's annual income for the period in question 
exceeded $6,634.


CONCLUSION OF LAW

As the appellant's annual countable income is excessive for 
receipt of death pension, the claim for death pension 
benefits is without legal merit.  38 U.S.C.A. §§ 1503, 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 
(2005);  Sabonis v. Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an award of death pension benefits, 
which have been denied due to excessive annual income.  She 
contends that payment to her of life insurance benefits 
arising from her husband's death should not be included in 
the computation of her annual income.

Veterans Claims Assistance Act

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of her claim, and has been given notice of the 
laws and regulations governing the claim, by the March 2004 
letter from the RO denying her claim, the statement of the 
case issued in September 2004, and the supplemental statement 
of the case issued in March 2005.  In addition, the RO 
sought, and obtained, additional information with regard to 
the appellant's income, following a request to her for such 
information; a further request by VA for information went 
unanswered by the appellant.  She was offered, and declined, 
the opportunity to present testimony before the RO and/or the 
Board.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  

In any event, as will be explained below, the claim for death 
pension benefits lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  VCAA notice is therefore not 
required for reasons stated in the paragraph immediately 
following.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims  held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.
Similarly, VA's General Counsel held that VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim, or to assist the veteran in 
developing evidence to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 
5-2004.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

Pertinent law and regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.  

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances.  The maximum annual pension rate (MAPR) is 
adjusted from year to year.  Effective December 1, 2000, the 
MAPR for an otherwise eligible claimant, without dependent 
child, was $6,237.  Effective December 1, 2001, the MAPR for 
an otherwise eligible claimant, without dependent child, was 
$6,407.  Effective December 1, 2002, the MAPR for an 
otherwise eligible claimant, without dependent child, was 
$6,497.  Effective December 1, 2003, the MAPR for an 
otherwise eligible claimant, without dependent child, was 
$6,634.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B.    

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  
See 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever 
there is a change in the maximum annual pension rate, or in 
the surviving spouse's family income, the monthly rate of 
pension payable shall be adjusted effective the date of 
change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.  Pension 
computations of income will include nonrecurring income for a 
full 12-month annualization period following receipt of the 
income.  Nonrecurring income means income received or 
anticipated on a one-time basis during the 12-month 
annualization period (e.g., an inheritance).  38 C.F.R. 
§ 3.271(3)(b).  

One specific exclusion from income is that portion of 
proceeds from the cash surrender of a life insurance policy 
which represents a return of insurance premiums (the cash 
surrender value of life insurance).  38 C.F.R. § 3.272(q).  

Analysis

On her application for death pension benefits, dated in 
February 2004, the appellant reported monthly income of 
$755.60 ($689.00 Social Security and $66.60 additional 
Medicare deduction), for an annual income of $9,067.20.  She 
also reported receipt of $25,000.00 in life insurance from 
American Express Financial, and $25,000.00 in life insurance 
from Southwest Life.  She reported as deductible expenses 
funeral home costs of $4,361.00; floral costs of $287.00; 
casket expenses of $3,035.00; health insurance premiums of 
$1,911.00; and medical expenses (prescriptions) of $1,200.00.  

[VA records also reference a Social Security death benefit of 
$255.00, and annual Medicare premiums of $799.00.  While VA's 
source of this information is not identified in the claims 
file, the Board notes that the appellant has not indicated 
that such figures are wrong.  In any event these amounts are 
not crucial to the outcome of this appeal.]

The crux of this case is the matter of the life insurance 
proceeds.  The RO, in denying the appellant's claim for VA 
death pension benefits, has counted them. 
The appellant has contended that these should not be 
countable.  

Notwithstanding the appellant's contentions, life insurance 
benefits constitute countable income for pension purposes, as 
nonrecurring income.  (See 38 C.F.R. § 3.271(3)(b), in which 
money received on a one-time basis is deemed to be countable 
income.)  This is the law, and it is not within VA's 
discretion to find otherwise.  

The law does provide, however, that the cash surrender value 
of life insurance, which is that portion of the proceeds of a 
life insurance payment that represents a return of insurance 
premiums, can be excluded from countable income.

As indicated above, the appellant received two life insurance 
payments, each in the amount of $25,000, in 2004.  A March 
2005 report of contact shows that Southwest Life Insurance 
indicated that the cash surrender value on the appellant's 
policy as of January 22, 2004 was $29,557.38, and that the 
total premiums paid through December 2004 amounted to 
$20,302.40, reducing the amount of countable income by that 
amount.  Total countable income on that insurance payment is 
therefore $9,254.98.  

Inquiry was apparently made by the RO to American Express 
Financial with regard to the cash surrender value and premium 
payment amount of that insurance policy; the RO indicates 
that American Express Financial would not release that 
information to VA, but that such information had been sent to 
the appellant.  A report of contact dated in November 2004 
shows that the appellant had been requested by telephone to 
send the statements from the insurance companies to VA; no 
response is thereafter indicated from the veteran with regard 
to the pertinent information, nor were any statements from 
American Express Financial forwarded by her to VA.  A 
"Statement of Financial Accounts January 1, 2003 - March 21, 
2004" from American Express Financial is of record; this 
apparently references a financial account, and does not 
provide data as to insurance premiums and reimbursements.  
The appellant, on the VA Form 9 received in October 2004, 
reported that "the cash value on the American Express policy 
was only $965.92 with a death benefit of $25,000.00."

Accordingly, countable income, for the moment excluding the 
American Express Financial insurance payment, is as follows:  
$9,067 in annual Social Security benefits; $9,255 in 
Southwestern Life Insurance benefits, and $255 in Social 
Security death benefits.  This totals $18,577.

From this amount is subtracted, as excludable expenses, the 
following:  annual Medicare premiums of $799; annual health 
insurance premiums of $1,911; and annual prescriptions of 
$1,200.  This totals $3,910; this amount is reduced by 5 
percent of the maximum annual pension rate for December 2003 
($6,634), or $331.  See 38 C.F.R. § 3.272(g)(iii).  Thus, 
$18,577 less $3,910 totals $14,667; add $331, and the total 
is $14,998.  In additional, funeral expenses totalled $7,683 
($4,361 for funeral expenses; $287 for flowers; $3,035 for 
casket and lot), less the $600 paid by VA for burial 
expenses, for a total of $7,083.  Income of $14,998 less 
funeral expenses of $7,083 leaves a total income of $7,915, 
which is still in excess of the maximum annual pension rate 
for 2004 of $6,634 for a surviving spouse.  

As noted above, the question of offset of all or a portion of 
the $25,000 in life insurance benefits paid by American 
Express Financial is unresolved.  For the purpose of 
determining the appellant's entitlement to death pension 
benefits, however, this question need not be addressed, 
inasmuch as the appellant's income is in excess of the 
maximum, even when 100 percent ($25,000) of that payment is 
excluded from the analysis.  Any amount of reduction of that 
amount based on the total premiums paid that was not a full 
or 100 percent reduction of the cash surrender value of the 
policy would only increase the amount that the appellant's 
income exceeded the maximum annual pension rate.  

Accordingly, based on the governing legal authority, the 
appellant cannot meet the basic income eligibility 
requirement to establish entitlement to death pension 
benefits.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

The claim of entitlement to nonservice-connected disability 
pension benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


